t c memo united_states tax_court william b and diane s meyer petitioners v commissioner of internal revenue respondent docket no 13514-03l filed date william b and diane s meyer pro sese nancy c carver and warren p simonsen for respondent memorandum opinion wells judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background petitioners are husband and wife at the time of the filing of the petition petitioners resided in las vegas nevada on date petitioners filed a form_1040 u s individual_income_tax_return tax_return reporting zero gross_income for the tax_year with the tax_return petitioners submitted a document making the following assertions the internal_revenue_code does not establish an income_tax_liability the tax_return is not being filed voluntarily but out of fear of illegal governmental prosecution the privacy_act notice contained in the form_1040 booklet informed petitioners that they are not required to file a return regulations requiring the filing of a tax_return apply only to foreign_earned_income laws requiring taxpayers to provide information to the federal government violate taxpayers’ fifth_amendment rights courts have held that a form_1040 with zeros inserted in the spaces provided qualifies as a tax_return petitioners had zero income according to the supreme court’s definition of income petitioners’ tax_return does not constitute a frivolous_return for purposes of sec_6702 and no statute allows the irs to change petitioners’ tax_return on date respondent mailed a statutory_notice_of_deficiency to petitioners in the notice respondent determined a corrected taxable_income of dollar_figure a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure petitioners received the notice but did not file a petition with this court for a redetermination of the deficiency pursuant to sec_6213 consequently respondent issued a final notice-- notice_of_intent_to_levy and notice of your right to a hearing informing petitioners of respondent’s intent to levy and of petitioners’ right to a hearing before respondent’s appeals_office pursuant to sec_6330 in response petitioners timely filed a form request for a collection_due_process_hearing in a letter dated date appeals officer jerry l johnson notified petitioners that the sec_6330 hearing had been scheduled for date petitioners would not be permitted to record the hearing and petitioners could choose a hearing by correspondence in lieu of a personal appearance before appeals officer johnson in response petitioners requested a hearing by correspondence and submitted a joint affidavit containing a record of petitioners’ contacts with respondent and making various contentions 1the foregoing contentions include the following to the best of my knowledge i am not nor have i ever been statutorily liable or made liable for any_tax pursuant to usc in a letter dated date petitioners described the contentions contained in their affidavit as follows you will find no frivolous arguments in the packet we sent you some of the issues we raised are as follows continued before date appeals officer johnson provided petitioners with a form_4340 certificate of assessments payments and other specified matters the form_4340 certified a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure the form_4340 certified that respondent assessed the foregoing amounts and issued a statutory notice of balance due on date the form_4340 further certified that respondent subsequently issued a notice of balance due and a statutory notice_of_intent_to_levy respondent’s supervisory investigative analyst lee hansen signed the form_4340 on date appeals officer johnson issued a letter dated date as part of petitioners’ sec_6330 hearing by correspondence the letter stated that the underlying tax_liability could not be challenged because petitioners had received a statutory_notice_of_deficiency and had had an opportunity to dispute the underlying tax_liability issues included the appropriateness of collection actions offers of collection alternatives and continued we have received no assessment certificate to date which includes our individual assessment we have received no notice_and_demand irs computer records show some other party is using our social_security_number so that none of the entries on our records can be relied upon as correct there are numerous errors in our individual_master_file appropriate spousal defenses appeals officer johnson had determined that the requirements of applicable law and administrative procedure had been met this court has held that many arguments raised by petitioners are tax protestor arguments that need not be considered by appeals officers in sec_6330 hearings and that may result in sanctions pursuant to sec_6673 and petitioners would be allowed days to raise any procedural issues with appeals officer johnson on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or determining that the proposed levy action was appropriate petitioners timely filed a petition for lien or levy action contending inter alia that the appeals_office did not consider petitioners’ allegations of irregularities in the assessment procedure the form_4340 relied upon by the appeals_office is contradicted by respondent’s records and was improperly certified and respondent did not issue a notice_and_demand in compliance with sec_6303 respondent filed a motion for summary_judgment on date discussion the purpose of summary_judgment is to expedite litigation and avoid the expense of unnecessary trials fla peach corp v commissioner 90_tc_678 a motion for summary_judgment may be granted where there is no dispute as to a material fact and a decision may be rendered as a matter of law see rule a and b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts which show that a question of genuine material fact exists and may not rely merely on allegations or denials in the pleadings see 91_tc_322 87_tc_214 sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies the person in writing of the right to a hearing before the appeals_office sec_6330 provides that the 2rule b provides a decision shall thereafter be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law sec_6330 notice and opportunity for hearing before levy a requirement of notice before levy -- in general --no levy may be made on any continued appeals officer must verify at the hearing that applicable laws and administrative procedures have been followed the appeals officer may rely on a form_4340 for purposes of complying with sec_6330 118_tc_162 at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 however the person may challenge the existence or amount of the underlying tax_liability only if the person did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the continued property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made b right to fair hearing -- in general --if the person requests a hearing such hearing shall be held by the internal_revenue_service office of appeals sec_6330 provides requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met tax_liability sec_6330 114_tc_604 in the instant case petitioners received a statutory_notice_of_deficiency consequently sec_6330 precluded petitioners from challenging the underlying tax_liability at the sec_6330 hearing accordingly we review the administrative determination for abuse_of_discretion see 114_tc_176 sego v commissioner supra pincite the record establishes that the appeals_office properly verified that all applicable laws and administrative procedures were followed appeals officer johnson had no prior involvement with respect to the unpaid tax_liabilities before the sec_6330 hearing the form_4340 shows that proper assessments were made and that requisite notices had been sent to petitioners petitioners raised no viable claims of procedural irregularities and respondent properly relied on the form_4340 during the administrative process see nestor v commissioner supra petitioners did not discuss collection alternatives sec_6330 provides b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability 6we address respondent’s refusal to allow the recording of sec_6330 hearings below petitioners’ contentions are frivolous and groundless and will not be refuted with copious citation and extended discussion see 114_tc_136 citing 737_f2d_1417 5th cir consequently although respondent improperly refused to allow any recording of the sec_6330 hearing see sec_7521 we conclude that it is unnecessary and would not be productive to remand the instant case to the appeals_office for another sec_6330 hearing in order to allow petitioners to make an audio recording and it is unnecessary and inappropriate to reject respondent’s determination see 117_tc_183 kemper v commissioner tcmemo_2003_195 sec_6673 authorizes this court to require a taxpayer to pay a penalty not in excess of dollar_figure whenever the 7petitioners’ contentions are substantially_similar to contentions raised by the taxpayer in hiland v commissioner tcmemo_2004_225 taxpayer’s complaints with respect to the administrative proceedings included the following no legitimate hearing under sec_6330 ever took place taxpayer was denied the opportunity to raise issues he deemed relevant eg the existence of the underlying tax_liability and cited documentation had not been produced and or addressed eg record of the assessments statutory notice_and_demand for payment any valid notice_of_deficiency and verification from the secretary that all applicable_requirements were met in that case we held that the contentions raised by the taxpayer were frivolous and or groundless and we imposed a penalty pursuant to sec_6673 taxpayer’s position is frivolous or groundless or the taxpayer has instituted or pursued the proceeding primarily for delay sec_6673 sanctions and costs awarded by courts a tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure the record demonstrates that petitioners’ contentions are frivolous and groundless and we are convinced that petitioners instituted and maintained the instant proceeding primarily if not exclusively for purposes of delay as noted above respondent’s letter dated date informed petitioners that they risked a monetary penalty by making such arguments but they continued to waste the limited resources of the federal tax system consequently pursuant to sec_6673 we shall 8petitioners have made the same frivolous and groundless contentions in a separate proceeding before this court docket no 6901-03l with respect to their tax_year require petitioners to pay to the united_states a penalty of dollar_figure to reflect the foregoing an appropriate order and decision for respondent will be entered
